DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action has been made non-final because the new grounds are not directly and only necessitated by applicant's amendments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16, 23-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouren et al (EP 2 254 127).
	Regarding claims 15 and 25-27, Ouren teaches an oil composition (Abstract) which has a gel point of 45 to 90 C ([0100]) which indicates that it is a solid at room temperature.  Ouren teaches that the composition contains 2 to 20 % by weight of an organo-gelator ([0106]) and therefore, the amount of oil can be calculated to range from 98 to 80 % by weight.   The oil can be a hydrocarbon oil such as a paraffinic oil ([0017]).  The organo-gelator can be the following structure:

    PNG
    media_image1.png
    212
    316
    media_image1.png
    Greyscale
 ([0044])
Which reads on the general formula (I) when R1 and R2 are alkylaryl groups which incorporate alcohol groups ([0044]) and A is a group such as linear or cyclic group with more than six carbon atoms ([0044]) and the R in general formula (I) contains urea groups.  The organo-gelator can also be the following structure:

    PNG
    media_image2.png
    125
    163
    media_image2.png
    Greyscale
([0062]) 
which reads on the general formula (II) when C is a direct covalent bond ([0068]) and R7 and R8 are linear alkyl groups ([0062]) and n in the general formula (II) is 0.  There are no other additives.
	It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Ouren to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 16, Ouren teaches an oil composition (Abstract) which has a gel point of 45 to 90 C ([0100]) which indicates that it is a solid at room temperature.  Ouren teaches that the composition contains 2 to 20 % by weight of an organo-gelator ([0106]) and therefore, the amount of oil can be calculated to range from 98 to 80 % by weight.   The oil can be a hydrocarbon oil such as a paraffinic oil ([0017]).  The organo-gelator can be the following structure: 2,4 bis (2-ethylhexylureido)toluene ([0125]) which has the structure:

    PNG
    media_image3.png
    160
    186
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    64
    161
    media_image4.png
    Greyscale

Which reads on general formula (II) when m=1, X is toluene, n=1, and R is and ethylhexyl group.  The amount of oil can be calculated to be 95 wt. %.  Ouren teaches that the material is solid at room temperature ([0137]).  Ouren teaches that the composition can contain a mixture of oils which includes an oil from plant oil origins, for example vegetable oils ([0017]).
	It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Ouren to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 23, Ouren teaches that the oil heptamethylnonane which is 100% paraffinic oil.  
Regarding claim 24, Ouren teaches an oil composition (Abstract) which has a gel point of 45 to 90 C ([0100]) which indicates that it is a solid at room temperature.  Ouren teaches that the composition contains 2 to 20 % by weight of an organo-gelator ([0106]) and therefore, the amount of oil can be calculated to range from 98 to 80 % by weight.   The oil can be a hydrocarbon oil such as a paraffinic oil ([0017]).  The organo-gelator can be the following structure:

    PNG
    media_image1.png
    212
    316
    media_image1.png
    Greyscale
 ([0044])
Which reads on the general formula (I) when R1 and R2 are alkylaryl groups which incorporate alcohol groups ([0044]) and A is a group such as linear or cyclic group with more than six carbon atoms ([0044]) and the R in general formula (I) contains urea groups. There are no other additives.
	It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Ouren to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 28, Ouren teaches that the material is in a vial and is solid ([0137]) so it is in a block form.
Regarding claim 30, the limitation “which is part of a composition for the manufacture of tires” is an intended use and does not carry much patentable weight.
Regarding claim 31, the limitation “which is part of a composition for the manufacture of an ink” is an intended use and does not carry much patentable weight.
Allowable Subject Matter
Claims 17-22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered and are addressed below:
Claim 15 was amended to remove the X linking group in general formula (II).  Ouren appears to still read on the recited claim and the mapping is set forth above.
The previously presented claim 16 was indicated allowable, however, under further consideration, Ouren appears to still read on the limitations of this claim.
The previously presented claim 24 was indicated allowable, however, it is noted that not the full recitation of the previously presented claim 15 was incorporated into the claim.  Hence, Ouren still reads on the claimed invention of claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764